Case 18-10601-|\/|FW Doc 1596 Filed 10/12/18 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
F()R THE DISTRICT OF DELAWARE

 

x
Chapter ll
In re:
Case No. l8-106()l (MFW)
The Weinstein Company Holdings LLC, el' al.,
(Jointly Administered)
Debtors. ,
, Re: Docket Nos. 1350, 1416
X

 

DECLARATION OF ROBERT A. DEL GENIO IN SUPPORT OF MOTI()N OF THE
DEBTORS AND LANTERN ENTERTAINMENT, LLC PURSUAN'I` TO FED. R.
BANKR. P. 9019 FOR APPROVAL OF STIPULATION REGARDING THE
ASSUMPTION AND ASSIGNMENT OF NETFLIX CONTRACTS

I, Robert A. Del Genio, pursuant to section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge, information, and belief:

l. l am over 18 years of age and competent to testify. l am the Chiei`
Restructuring Officer (“CRO”) of The Weinstein Company Holdings LLC (“TWCH”), the
direct or indirect owner of each of its subsidiaries (together vvith TWCH, the “Debtors” or the
“Company”) in the above-captioned chapter ll cases (the “Chapter 11 Cases”).l

2. I am a Senior Managing Director for Corporate Finance and Restructuring
at FTl Consulting, Inc.. I Was retained by the Company to act as a financial advisor to the
Company on October 26, 2017; my retention Was expanded to CR() on or about December l,

2017. l have more than 30 years of experience in restructuring and mergers and acquisitions and

 

1 A list of the Debtors in these Chapter ll Cases and the last four digits of their federal tax
identification numbers may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiql l.com/twc.

Case 18-10601-|\/|FW Doc 1596 Filed 10/12/18 Page 2 of 5

have advised companies, lenders, creditors, corporate boards, and equity sponsors across a
diverse range of industries both domestically and internationally

3. I submit this declaration (the “Declaration”) in further support of the
Mol‘l'on of the Debtors and Lantern Enterl'ainment, LLC Pursuant to Fed. R. Bankr. 901 9 for
Approval of Stipulatl`on Regarding the Assumption and Assignment of Netjl ix Contracts [Docket
No. 1350] (the “Motion”).Z

4. Except as otherwise indicated, all statements in this Declaration are based
upon my personal knowledge, my review of relevant documents, my opinion based upon my
experience, and knowledge of the Debtors’ operations and financial condition or information
provided to me by the Debtors’ employees. lf l were called upon to testify, l could and would
testify to each of the facts set forth herein.

5. Prior to the commencement of` these Chapter ll Cases, the Debtors
entered into certain contracts with Netflix Global LLC, Netf`lix International B.V., Netflix
Studios LLC, and Netfiix, Inc. (collectively, “Netflix”),

6. The Debtors filed voluntary petitions for bankruptcy on March l9, 2018.

7. On March 20, 2018, the Debtors filed their sale motion [Docket No. 8],
seeking approval of, among other things, their proposed bidding procedures (the “Bidding
Procedures”) and the sale (the “Sale”) of substantially all of their assets to Lantern
Entertainment LLC (“Lantern”) or the party making the “highest or otherwise best” offer
pursuant to the Bidding Procedures.

8. On April 6, 2018, the Court entered an order approving the Debtors’

Bidding Procedures [Docket No. 190] (the “Bid Procedures Order”). Under the Bidding

 

2 Capitalized terms that are used herein and not otherwise defined shall have the meanings given to them in the
Motion or the Objeclion of Viacom International Inc. to Setllemenl Agreement Among the Debtors, Lantern and
Netflix [Docket No.» 1416] (the “Viacom Objection”).

2

Case 18-10601-|\/|FW Doc 1596 Filed 10/12/18 Page 3 of 5

Procedures Order, the deadline for submitting Qualified Bids (as defined in the Bidding
Procedures Order) was April 30, 2018 (the “Bid Deadline”).

9. By the Bid Deadline, the Debtors did not receive any Qualified Bids for
substantially all of their assets other than Lantern’s stalking horse bid. As a result, on May 1,
2018, the Debtors cancelled the auction that had been scheduled for May 4, 2018, and declared
Lantern’s bid the winning bid.

10. Pursuant to the Bidding Procedures Order, the Debtors filed notices of
potential assumption and assignment of executory contracts or unexpired leases and cure
amounts [Docket Nos. 216, 282, 482, and 860] (collectively, the “Assumption Notices”), each
of which identified one or more of the Netflix Contracts.

l 1. Netflix raised multiple grounds for objection to the Assumption Notices,
and Netflix, Lantern and the Debtors engaged in business-level discussions in order to try to
reach consensual resolution.

12. Netf`lix filed two objections in order to preserve its rights with respect to
the Assumption Notices before the business understanding was memorialized On April 30,
2018, Netflix filed its Limited Objection and Reservatl'on of Rz`ghts ofNetflix Global LLC, Netfll`x
International B. I/.', Netfll`x Studios LLC, and Netflix, Inc. to Assurnptl`on and Assignmenl' of
Cerlaz'n Contracts to the Stalkl`ng Horse Bidder [Docket No. 517] (the “Limited Objection”),
and on May 7, 2018, Netfiix supplemented its Limited Objection [Docket No. 819] (the
“Supplemental Objection” and, together with the Limited Objection, the “Netflix
Objections”).

13. For example, and relevant to the Viacom Objection, Netflix argued that it

had no obligation to license or pay for Season 3 of the program Scream because certain

Case 18-10601-|\/|FW Doc 1596 Filed 10/12/18 Page 4 of 5

contingencies were not satisfied Specifically, l have been informed that-

14. Netflix raised numerous additional arguments in the Netflix Objections.

Netflix also argued that certain contracts had been terminated pre-petition based on the delivery

of termination notices invoking “key man” provisions _

15. Netflix also raised objections on the grounds that certain contracts were
allegedly personal services contracts.

16. Netfiix further argued that it retained the right to terminate based on the
triggering of the “key man” provisions

17. Netflix is a large and sophisticated party that has demonstrated a
willingness and ability to defend its rights in bankruptcy proceedings aggressively. In these
Chapter ll Cases, specifically, Netflix has retained highly competent bankruptcy counsel. As a
result, and given that Lantern had informed the Debtors that it wished to acquire the Netflix
Contracts (which was Lantern’s right under the approved Asset Purchase Agreement (as
amended)), the Debtors had every reason to expect that Netflix would litigate the Netflix
Objections with tenacity.

18. In contrast to the expense, delay, costs, and uncertainty of litigating the
Netflix Objections, the Debtors considered the benefits to the creditors and the Debtors’ estates

of settling.

Case 18-10601-|\/|FW Doc 1596 Filed 10/12/18 Page 5 of 5

19. I understand, upon consultation with counsel, that it would be expensive to
litigate the Netflix Objections, that the litigation would involve complex issues, that the issues

would require fact-intensive discovery, and that the outcome was uncertain.

20- lwasfunhe~nformedtm_

21. Based on all of these considerations, including concerns about the cost and
delay of litigating the Netflix Objections and Lantern’s ability to consummate the Sale if such
objections were not resolved, the Debtors determined that it was in the best interests of their
estates and creditors to reach a settlement with Netflix on the terms set forth in the Stipulation.

22. Pursuant to 28 U.S.C. § 1746, l declare under penalty of perjury that the

foregoing is true and correct to the best of my knowledge, information and belief.

Dated: October 12, 2018
New York, New York

/s/ RobertA. Del Genio

 

Robert A. Del Genio

